Citation Nr: 1760626	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 26, 2011 for diabetes mellitus, type II (hereinafter "diabetes") with left eye retinopathy and erectile dysfunction and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  William L'Esperance, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's two sons


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 (diabetes), October 2011 (PTSD), and November 2011 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

As reflected on the title page of this decision, the Veteran's increased rating claim for diabetes has been recharacterized to better reflect his contentions.  During the course of the appeal, in October 2011 and January 2014 RO rating decisions, service connection was granted for left eye trace retinopathy and erectile dysfunction as noncompensable complications of diabetes, respectively.  As noncompensable conditions, they were included within the existing disability rating for his diabetes, pursuant to the rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Thus, entitlement to separate, compensable ratings for the above conditions is considered part-and-parcel of his increased rating claim for diabetes on appeal.  

The Veteran testified at a videoconference Board hearing at the RO before the undersigned in February 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In light of lay and medical evidence of record suggesting a possible worsening of the Veteran's diabetes with complications and PTSD since the last November 2011 VA examinations, as detailed below, updated VA examinations are required.  

For the Veteran's increased rating claim for diabetes, VA records from 2013 reveal a diagnosis of neuropathy as a possible complication of diabetes mellitus, type II.  See Virtual VA CAPRI records dated January 10, 2014.  Additionally, competent lay testimony of increased vision problems and resulting driving limitations suggests a possible worsening of the Veteran's left eye diabetic retinopathy.  See February 2017 Board hearing.  

For the Veteran's increased rating claim for PTSD, the Veteran's 2017 Board hearing reflects testimony of a worsening of the Veteran's depression since 2011.  Additionally, the Veteran's family provided testimony regarding trouble the Veteran had with anger outbursts, sleeping, memory and concentration.  VA records reveal that the Veteran's depression medication was increased in July 26, 2012 and additional symptoms such as passive suicidal ideation were reported on September 26, 2013.  See Virtual VA CAPRI records dated January 10, 2014, pg. 13, 156 of 300.  

The matter of TDIU must also be remanded as it is inextricably intertwined with the above increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including those from the Albuquerque VAMC beyond January 2014.  


2.  Schedule the Veteran for a VA psychiatric examination to address the current severity of his PTSD.  All symptoms of the Veteran's PTSD and clinical findings should be reported in detail, in consideration of both medical and lay evidence.  

Describe any functional limitations due to PTSD on his ability to obtain or maintain substantially gainful employment.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to address the current nature and severity of his diabetes mellitus, type II, erectile dysfunction and left eye retinopathy.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

Detail all manifestations of the Veteran's diabetes mellitus, type II (including whether the condition requires a regulation of activities), erectile dysfunction and retinopathy (including findings of visual acuity or field loss, conducted with a Goldman chart).

Identify any additional disabilities related to the Veteran's diabetes mellitus and comment on the severity of such, including, but not limited to, any additional eye conditions or peripheral neuropathy.

Finally, describe any functional limitations of diabetes mellitus, type II with associated complications, including erectile dysfunction and retinopathy on his ability to obtain or maintain substantially gainful employment.  


4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






